Butler, D. J.
Notwithstanding the existence of contrary decisions, it is quite well settled in this country, that each carrier on a through bill of lading is liable only as respects bis own line, in the absence of different understanding. Sucb different understanding may be shown, however, either by express contract, or the existence of circumstances from which it should be inferred: Lawrence, Carriers, § 24; Redfield, Carriers, § 180. That such is the rule in the federal courts is shown by Railroad Co. v. Pratt, 22 Wall. 123.
In our case the carriage was on a through bill from Antwerp to Boston, via Philadelphia. The respondents’ line, (to which the Nederland belonged,) terminated at Philadelphia, from which point the transportation was to be continued by water or rail, and necessarily through the agency of other carriers. From Philadelphia to Boston, therefore, respondents’ relation to the shippers was not that of *170carriers, unless they contracted to assume it. In tbe absence of such contract they were forwarders, simply. As before stated, such a contract may be shown by express stipulation, or by inference from circumstances. Here there was no express stipulation to this effect. There are circumstances, (such as collecting freight in advance for the entire route, etc.,) which, standing alone, might justify an inference that the respondents contracted as carriers throughout. But such inference is completely repelled by the terms of the bill of lading. The respondents, unwilling, as it appears, to trust their responsibility respecting the transportation beyond Philadelphia, to the conclusion of law before stated, or to incur the danger of inferences of fact such as have just been referred to, expressly stipulated that “the responsibility of each carrier shall be limited to each line,” and that “in case any loss, detriment or damage done to, or sustained by any of the property herein receipted for, during such transportation, whereby any legal responsibility shall or may be incurred, that company shall alone be answerable therefor in whose actual custody the same may be at the time of happening of such loss or damage.” However significant the circumstances referred to might be in the absence of this stipulation, with it they are unimportant. Nothing is left to inference. That this stipulation encounters no legal objection is plain. It corresponds, as we have seen, with a legal presumption.
The case of Hooper v. Wells, 27 Cal. 11, cited by the libellants, contains nothing new. The defendant, an express company, was a carrier throughout the journey. Not only did it undertake to deliver to the consignee, but the carnage was over its own route the entire distance, and the property was in the hands of its own messenger when lost. That it did not own or control the vessel on which the messenger traveled, was unimportant. The defendant limited its responsibility by stipulating that it was a “forwarder,” simply; and the construction of this stipulation gave rise to the only question in the case. It was construed to have the same effect as the ordinary stipulation required by forwarders against risks peculiar to their obligation, relieving them from everything save the consequences of negligence. This ’ the court held to have been the intention of the parties, saying, “The stipulation simply means that the defendant would not assume the extraordinary responsibility of common carriers and become insurers. * * * There is no stipulation against negligence on the part of defendants or their employes in transmitting the goods. The limit is fixed by reference to another class of *171bailees, ■' ⅜ * and the moaning as we construe it, is that the defendants will be governed in respect to liability by the same rules as arc applicable there — to forwarders.” -The court further says the printed words in the contract “not to be liable beyond our route,” are inapplicable and without effect, because “the defendants’ route extended the whole distance.” The case I repeat contains nothing new.
It is urged, however, that a distinction should be made between the carriage from Girard Point, (where the Nederland discharged,) to the Boston Steam-ship Company’s wharf, — three miles distant,— and the carriage thence to Boston; that the former, at least, was by the respondents, through their agents; and as the negligence complained of occurred here they aro responsible. I cannot, however, adopt this view. That the merchandise was carried between these points, in “lighters,” is of no consequence. It was not ordinary light-erage service. It was a carriage by water, over a necessary part of the route to Boston. That the appropriate vessels were “lighters” is unimportant. The respondents had no line over this part of the route. They did not do the carrying, and had no means of doing it. It was just as necessary to forward by other, independent carriers, here, as over the balance of the .route to Boston. The distance has no influence on the question. Patterson & Sons, to whom the merchandise was delivered, are reputable transporters, wholly independent of the respondents, having appropriate vessels, for the service required, plying between these points. The respondents, therefore, were justified in making delivery to them; and they were no more the respondents’ agents than was the Boston Steam-ship Company in the subsequent transportation. They are distinctly within the terms of exemption quoted from the bill of lading, and as distinctly within its spirit. The respondents were unwilling to assume the duties and responsibilities of carriers where they had not the means of carriage, and could not therefore control the agencies employed. To guard against misconception they had this inserted in the contract. They had no more control over the agencies employed between Girard Point, and the steam-ship company’s wharf, than over those employed between the • latter point and Boston. • Appeal is made to the interest manifested bjr respondents in the transportation by the “lighters,” as evidence of their understanding of the contract. If the contract was open to the interpretation claimed, and this manifestation of interest stood alone, it .might be entitled to some weight. The contract, however, is not open to such interpretation; and if it were *172the respondents’ correspondence at the time shows that they did not so understand it. The interest manifested, therefore, must be attributed to the respondents’ zeal in the shippers’ or consignees’ welfare.
The libel must be dismissed with costs.